DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 13 December 2021, amendments and/or arguments have been submitted and placed in the application file. Claims 1-20 are currently pending in the instant application.


Response to Arguments
Applicant’s arguments, see Remarks/Arguments pages 8-15, filed 13 December 2021, with respect to rejection of claims 1-8 and 16-20 under 35 USC 101 have been fully considered and are persuasive.  The previous 35 USC 101 rejections of claims 1-8 and 16-20 have been withdrawn. 
Applicant’s arguments with respect to the rejection of claim(s) 1-20 under 35 USC 102(a)(2) have been considered but are moot in view of the new grounds of rejection provided below, which was necessitated based on Applicant’s amendments to the claims, thereby changing the scope of the claim limitations.  Examiner notes wherein Applicant’s arguments are directed towards the newly amended claim limitation(s), and as such have not yet been addressed by the prior art of record.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7 and 8 recite the limitation "by the one or more processors".  There is insufficient antecedent basis for this limitation in the respective claim(s).  Examiner notes wherein based on Applicant’s amendment to the independent claim, each of the respective claim limitation(s) that recite “by the one or more processors” should be corrected to “by the center controller” to keep the terminology consistent throughout the claims.  For the purposes of examination, Examiner has interpreted below wherein each instance that includes “by the one or more processors” is understood as “by the center controller”.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Claim 16 recites the limitation "by the center controller" in line 14 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes wherein it appears that the “enabling” limitation is an act to be performed by the claimed “processing unit”, and as such, the “by the center controller” terminology should be deleted.  Examiner has interpreted the limitation according to this understanding.  Accordingly, appropriate correction and/or clarification are earnestly solicited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deyle et al (US 2020/0050206 A1, hereinafter Deyle).
Regarding claim 1, Deyle discloses a computer-implemented method, comprising: 
obtaining, by a center controller (at least as disclosed in paragraph 0103 & 0407-0408, wherein the robot and/or computing system (i.e. central system, infrastructure system, security system, etc.) may include one or more processors), region-level environmental conditions detected by a plurality of sensors (Figure 4, sensors 420) installed in a plurality of regions of a space enclosing one or more electronic devices (Figures 4, 7, 20 & 21; at least as in paragraphs 0081, 0085, 0105, 0133-0136, 0273, 0285 and 0337-0338, wherein a route is selected based on one of a plurality of selected tasks (i.e. patrolling, monitoring, etc.), and further wherein said route may be selected that ensures the robot moves within a threshold distance of one or more objects (i.e. electronic devices, cameras, computers, servers, etc.) in a floor (i.e. region, space, area, etc.)); 
determining, by the center controller, respective region priorities of the plurality of regions based at least in part on the region-level environmental conditions, a region priority indicating a probability of occurrence of a risk event within a corresponding region (Figures 2 & 21; at least as in paragraphs 0133-0136, 0180-0182, 0187-0189, 0281, 0285 and 0337-0338, wherein the selected route may be established according one or more criteria based on different priorities, including historical data, time of day, high risk areas, patrolling frequency, selected security operation(s)); and 

wherein risk events are assigned with corresponding weights to indicate contributions of the risk events to region priorities (Figures 1A-2, & 28; at least as in paragraphs 0177, 0182, 0335-0341 and 0345, wherein one or more robots and/or routes are selected based on one or more criteria (i.e. prioritized security operations, high/low traffic areas, historic security incidents in a particular area/location, etc.), and further wherein based on said criteria, one or more robots are sent to higher priority areas before lower priority areas); and
enabling, by the center controller, the moveable monitoring device to move to a region having a higher priority earlier than to a region having lower priority (Figures 1A-2, & 28; at least as in paragraphs 0177, 0182, 0335-0341 and 0345, wherein one or more robots and/or routes are selected based on one or more criteria (i.e. prioritized security operations, high/low traffic areas, historic security incidents in a particular 
Regarding claim 2, Deyle further discloses wherein determining the region priorities further comprises: determining, by the one or more processors, the region priorities further based on at least one of the following: a historical movement path of the moveable monitoring device through the plurality of regions, occurrence frequencies of risk events in the plurality of regions, and historical region priorities of the plurality of regions (Figures 2 & 21; at least as in paragraphs 0133-0136, 0180-0182, 0187-0189, 0281, 0285 and 0337-0338, wherein the selected route may be established according one or more criteria based on different priorities, including historical data, time of day, high risk areas, patrolling frequency, selected security operation(s)).
Regarding claim 3, Deyle discloses the method further comprising: for a given region of the plurality of regions having a plurality of electronic devices located therein, determining, by the one or more processors, respective device priorities of the plurality of electronic devices, a device priority indicating a probability of occurrence of a risk event with respect to a corresponding electronic device; and determining, by the one or more processors and based on the device priorities, a monitoring order of the plurality of electronic devices for monitoring of the moveable monitoring device, wherein the determining of the movement path is further based on the device priorities (Figures 2 & 21; at least as in paragraphs 0133-0136, 0180-0182, 0187-0189, 0281, 0285 and 0337-0338, wherein the selected route may be established according one or more criteria based on different priorities, including historical data, time of day, high risk areas, patrolling frequency, selected security operation(s)).
Regarding claim 4, Deyle further discloses wherein determining the device priorities comprises: determining, by the one or more processors, the device priorities based on at least one of the following: occurrence frequencies of risk events with respect to the plurality of electronic devices, historical device priorities of the plurality of electronic devices, a historical monitoring order of the plurality of electronic devices, and a current device-level environmental condition associated with at least one of the plurality of electronic devices that is detected by the moveable monitoring device (Figures 2 & 21; at least as in paragraphs 0133-0136, 0180-0182, 0187-0189, 0281, 0285 and 0337-0338, wherein the selected route may be established according one or more criteria based on different priorities, including historical data, time of day, high risk areas, patrolling frequency, selected security operation(s)).
Regarding claim 5, Deyle discloses the method further comprising: instructing, by the one or more processors, the moveable monitoring device to detect the device-level environmental conditions associated with the plurality of devices according to the monitoring order (Figures 20 & 21; at least as in paragraphs 0228-0229, 0255-0256, 0273, 0281, 0285 and 0337-0338, specifically as shown in at least Figure 20 and further disclosed in at least paragraph 0273, wherein the robot identifies a set of objects within the location, for instance using an camera array or other sensors or image recognition components, and further wherein said robot determines for each object, a type of object, the location of the object, and a state of the object).
Regarding claim 6, Deyle further discloses wherein at least one of the region-level environmental conditions and the device-level environmental conditions indicates at least one of the following: ambient parameters of a physical environment and 
Regarding claim 7, Deyle further discloses wherein determining the movement path comprises: determining, by the one or more processors, the movement path to allow the moveable monitoring device to move to a region having a higher priority earlier than to a region having a lower priority (Figures 2 & 21; at least as in paragraphs 0133-0136, 0180-0182, 0187-0189, 0281, 0285 and 0337-0338, wherein the selected route may be established according one or more criteria based on different priorities, including historical data, time of day, high risk areas, patrolling frequency, selected security operation(s)).
Regarding claim 8, Deyle discloses the method further comprising: instructing, by the one or more processors, the moveable monitoring device to move along the movement path (Figure 7; at least as in paragraphs 0103-0105, 0133-0136 and 0337-0338, wherein in response to the robot receiving navigation instructions (i.e. a route), the navigation system moves the robot as part of a patrol, routine, or security protocol).
Regarding claim 9, Deyle discloses a moveable monitoring device (Figures 1A-2 & 7, mobile robot 100), comprising: 
a main body (Figures 6A & 8, body 604, at least as in paragraphs 0093 and 0122-0124, specifically as shown in the referenced Figures); 
a driving assembly (Figure 7, navigation system 710; Figure 8, wheels 814) coupled to the main body for drive movement of the moveable monitoring device (Figure 8; at least as in paragraphs 0103-0104, wherein the navigation system can include a motor (such as an electric motor), an engine, or any other systems capable of moving the robot, and further wherein said system can also include wheels, rollers, and the like configured to enable the robot to smoothly move); 
at least one sensor (Figure 8, at least camera array 720A, 720B, microphone array 810, laser scanners 812) coupled to the main body (Figures 6A-8; at least as in paragraphs 0093, 0099, 0103, 0111-0114, 0122-0124 and 0127, wherein the mobile robot may include any one or more cameras, microphones, inertial sensors, temperature sensors, light sensors, chemical/gas sensors, etc.); and 
a controller (at least as disclosed in paragraph 0103, wherein the robot 100 can include one or more hardware processors or controllers configured to perform various functionalities) configured to: 
obtain a movement path of the moveable monitoring device through a plurality of regions in a space enclosing electronic devices, the movement path being based on region-level environmental conditions detected by a plurality of sensors (Figure 4, sensors 420) installed in the plurality of regions (Figures 4, 7, 20 & 21; at least as in paragraphs 0076-0081, 0085, 0105, 0133-0136, 0273, 
instruct the driving assembly to drive the moveable monitoring device to move along the movement path (Figure 7; at least as in paragraphs 0103-0105, 0133-0136, 0182 and 0337-0338, wherein in response to the robot receiving navigation instructions (i.e. a route), the navigation system moves the robot as part of a patrol, routine, or security protocol), and 
instruct the at least one sensor to detect device-level environmental conditions associated with the electronic devices (Figures 7, 20 & 21; at least as in paragraphs 0133-0136, 0214-0215, 0228, 0255-0256, 0273, 0281, 0285 and 0337-0338, wherein the robot sensors collect data as the robot moves through the environment, and specifically as in at least paragraphs 0255-0256, wherein one or more detected objects and corresponding object states and properties 
Regarding claim 10, Deyle further discloses wherein the controller is configured to: obtain a monitoring order of a plurality of electronic devices located at a certain region of the plurality of regions (at least as in paragraphs 0337-0338, wherein a route for the robot may be selected based on information associated with a building, floor, location or area, and further wherein said route may be selected based on one of a plurality of selected tasks (i.e. patrolling, monitoring, etc.), and further wherein said route may be selected that ensures the robot moves within a threshold distance of one or more objects (i.e. electronic devices, cameras, computers, servers, etc.) in a floor (i.e. region, space, area, etc.)).
Regarding claim 11, Deyle further discloses wherein the controller is configured to: in response to the moveable monitoring device arriving at the region, control the at least one sensor to detect device-level environmental conditions associated with the plurality of electronic devices according to the monitoring order (Figures 20 & 21; at least as in paragraphs 0228-0229, 0255-0256, 0273, 0281, 0285 and 0337-0338, specifically as shown in at least Figure 20 and further disclosed in at least paragraph 0273, wherein the robot identifies a set of objects within the location, for instance using an camera array or other sensors or image recognition components, and further wherein said robot determines for each object, a type of object, the location of the object, and a state of the object).
Regarding claim 12, Deyle further discloses wherein the electronic devices are disposed at different heights, and the moveable monitoring device further comprising: at least one retractable part coupled to the main body and having the at least one sensor arranged thereon, and wherein the controller is further configured to: in response to the moveable monitoring device arriving at one of the plurality of regions, control the at least one retractable part to extent to a height to enable the at least one sensor to detect the device-level environmental condition associated with an electronic device disposed at the height (Figures 20-21 & 23A-B; at least as in paragraphs 0103, 0126-0127, 0273, 0281, 0285  and 0292-0293, specifically wherein the robot may include an extendable boom arm, and additionally wherein said extendable robot arm may include a camera, RFID reader or other sensor, and further wherein the robot identifies a set of objects within the location, for instance using an camera array or other sensors or image recognition components, and further wherein said robot determines for each object, a type of object, the location of the object, and a state of the object).
Regarding claim 13, Deyle further discloses wherein the at least one retractable part comprises a first retractable part arranged at a first side of the main body and a second retractable part arranged at a second opposite side of the main body, and wherein the at least one sensor comprises at least one sensor of a first type arranged on the first retractable part and at least one sensor of a second type arranged on the second retractable part (Figures 20-21 & 23A-B; at least as in paragraphs 0103, 0126-0127, 0273, 0281, 0285  and 0292-0293, wherein the robot 100 can include one or more arms 740, and further wherein said arm(s) can be an extendable boom arm which may be equipped with a camera, RFID reader or other sensor (i.e. temperature sensor, 
Regarding claim 14, Deyle further discloses wherein the at least one sensor of the first type comprises a first plurality of sensors evenly arranged on the first retractable part for measuring ambient parameters; and wherein the at least one sensor of the second type comprises a second plurality of sensors arranged on the second retractable part at different heights for capturing image data (Figures 20-21 & 23A-B; at least as in paragraphs 0103, 0126-0127, 0273, 0281, 0285  and 0292-0293, wherein the robot 100 can include one or more arms 740, and further wherein said arm(s) can be an extendable boom arm which may be equipped with a camera, RFID reader or other sensor (i.e. temperature sensor, chemical/gas sensor, etc.)).  Examiner notes Deyle teaches that a plurality of sensors are provided with the mobile robot, such as cameras, microphones, temperature sensors, etc., and further wherein said robotic sensors are utilized, as the robot travels along a path in a given environment (i.e. room, region, area, etc.), to determine for each of a plurality of objects, a type of object, the location of the object and a state of the object (at least as noted in the referenced 
Regarding claim 15, Deyle further discloses wherein the at least one retractable part comprises a third retractable part coupled to a top of the main body, and wherein the at least one sensor comprises a sensor for capturing image data (Figures 20-21 & 23A-B; at least as in paragraphs 0103, 0126-0127, 0273, 0281, 0285  and 0292-0293, specifically as shown in at least Figures 23A-B, wherein at least a retractable arm may be coupled to a top of the main body of the robot, and additionally wherein Deyle provides the teaching that one or more robot arms may be provided with the robot, and further wherein said robot arm may be equipped with a camera, RFID reader or other sensor).
Regarding claim 16, Deyle discloses a system (Figure 2, mobile robot environment, wherein said mobile environment is includes one or more of a central system, infrastructure system, security system and robot(s); at least as disclosed in paragraphs 0053-0059) comprising: 
a processing unit (at least as disclosed in paragraph 0103 & 0407-0408, wherein the robot(s) and/or computing system(s) (i.e. central system, infrastructure system, security system, etc.) may include one or more processors); and 
a memory coupled to the processing unit and storing instructions thereon (at least as disclosed in paragraph 0103 & 0407-0408, wherein the robot and/or computing system (i.e. central system, infrastructure system, security system, etc.) includes a non-
obtaining region-level environmental conditions detected by a plurality of sensors (Figure 4, sensors 420) installed in a plurality of regions of a space enclosing electronic devices (Figures 7, 20 & 21; at least as in paragraphs 0081, 0085, 0105, 0133-0136, 0273, 0285 and 0337-0338, wherein a route is selected based on one of a plurality of selected tasks (i.e. patrolling, monitoring, etc.), and further wherein said route may be selected that ensures the robot moves within a threshold distance of one or more objects (i.e. electronic devices, cameras, computers, servers, etc.) in a floor (i.e. region, space, area, etc.)); 
determining respective region priorities of the plurality of regions based at least in part on the region-level environmental conditions, a region priority indicating a probability of occurrence of a risk event within a corresponding region (Figures 2 & 21; at least as in paragraphs 0133-0136, 0180-0182, 0187-0189, 0281, 0285 and 0337-0338, wherein the selected route may be established according one or more criteria based on different priorities, including historical data, time of day, high risk areas, patrolling frequency, selected security operation(s)); and 
determining, based on the region priorities, a movement path of a moveable monitoring device through the plurality of regions for detecting device-level environmental conditions associated with the electronic devices (Figures 7, 20 & 21; at least as in paragraphs 0081, 0105, 0133-0136, 0273, 0285 and 0337-
enabling, by the center controller, the moveable monitoring device to move to a region having a higher priority earlier than to a region having lower priority (Figures 1A-2, & 28; at least as in paragraphs 0177, 0182, 0335-0341 and 0345, wherein one or more robots and/or routes are selected based on one or more criteria (i.e. prioritized security operations, high/low traffic areas, historic security incidents in a particular area/location, etc.), and further wherein based on said criteria, one or more robots are sent to higher priority areas before lower priority areas).
Regarding claim 17, Deyle further discloses wherein determining the region priorities further comprises: determining the region priorities further based on at least 
Regarding claim 18, Deyle further discloses wherein the acts further comprise: for a given region of the plurality of regions having a plurality of electronic devices located therein, determining respective device priorities of the plurality of electronic devices, a device priority indicating a probability of occurrence of a risk event with respect to a corresponding electronic device; and determining, based on the device priorities, a monitoring order of the plurality of electronic devices for monitoring of the moveable monitoring device, wherein the determining of the movement path is further based on the device priorities (Figures 2 & 21; at least as in paragraphs 0133-0136, 0180-0182, 0187-0189, 0281, 0285 and 0337-0338, wherein the selected route may be established according one or more criteria based on different priorities, including historical data, time of day, high risk areas, patrolling frequency, selected security operation(s)).
Regarding claim 19, Deyle further discloses wherein determining the device priorities comprises: determining the device priorities based on at least one of the following: occurrence frequencies of risk events with respect to the plurality of electronic devices, historical device priorities of the plurality of electronic devices, a historical 
Regarding claim 20, Deyle further discloses wherein at least one of the region-level environmental conditions and the device-level environmental conditions indicates at least one of the following: ambient parameters of a physical environment and operational status of the electronic devices (Figures 4, 5, 20 & 21; at least as in paragraphs 0076-0081, 0085, 0228-0229, 0255-0256, 0273, 0281, 0285 and 0337-0338, specifically as shown in at least Figures 4 & 5, wherein environmental sensors may include any one or more of temperature sensors, gas/chemical sensors, cameras, microphones and the like, and additionally as in Figure 20 and further disclosed in at least paragraph 0273, wherein the robot identifies a set of objects within the location, for instance using an camera array or other sensors or image recognition components, and further wherein said robot determines for each object, a type of object, the location of the object, and a state of the object).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664